Filed Pursuant to Rule 424(b)(3) Registration No.333-186687 PROSPECTUS SUPPLEMENT NO. 29 (To Prospectus dated March28, 2013, as amended) 27,891,407 Shares Tengion, Inc. This Prospectus Supplement No.29 supplements the prospectus dated March 28, 2013 (as supplemented or amended to date, the “Prospectus”), which forms a part of our Registration Statement on FormS-1 (Registration Statement No.333-186687).The Prospectus and this prospectus supplement relate to the disposition from time to time of up to 27,891,407 shares of our common stock, which are held or may be held by the stockholders named in the Prospectus. This prospectus supplement should be read in conjunction with the Prospectus, which is to be delivered with this prospectus supplement.This prospectus supplement updates, amends and supplements the information included or incorporated by reference in the Prospectus.If there is any inconsistency between the information in the Prospectus and this prospectus supplement, you should rely on the information in this prospectus supplement. This prospectus supplement is not complete without, and may not be delivered or utilized except in connection with, the Prospectus, including any amendments or supplements to it. Quarterly Report on Form 10-Q On November 14, 2014, we filed a Quarterly Report on Form 10-Q with the Securities and Exchange Commission.The text of such Form 10-Q is attached hereto. Investing in our common stock involves a high degree of risk. Please see the section entitled “Risk Factors” beginning on page 12 of the Prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities, or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus supplement is November 14, 2014. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-34688 Tengion, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 20-0214813 (I.R.S. Employer Identification No.) 3929 Westpoint Boulevard, Suite G Winston-Salem, NC 27103 (Address of principal executive offices) (336) 722-5855 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[X]No[ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes[X]No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer, as defined in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ]Accelerated filer [ ]Non-accelerated filer [ ]Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company, as defined in Rule 12b-2 of the Exchange Act.Yes[ ]No [X] As of November 10, 2014, there were 36,620,124 shares of the registrant’s common stock outstanding. TENGION, INC. FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 30, 2014 INDEX Part I.Financial Information Item 1. Financial Statements (unaudited) Balance Sheets 1 Statements of Operations and Comprehensive Loss 2 Statements of Stockholders’ Deficit 3 Statements of Cash Flows 4 Notes toFinancial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24 Part II.Other Information Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. Mine Safety Disclosures 25 Item 5. Other Information 25 Item 6. Exhibits 26 Signature Page 27 NOTE REGARDING COMPANY REFERENCES Throughout this report, "Tengion," the "Company," "we," "us" and "our" refer to Tengion, Inc. NOTE REGARDING TRADEMARKS Tengion® and the Tengion logo® are our registered trademarks and Tengion Neo-Urinary Conduit™, Tengion Neo-Kidney™, Tengion Neo-Kidney Augment™, Tengion Neo-Vessel™, Tengion Neo-Vessel Replacement™, Tengion Neo-Bladder Replacement™, Neo-Bladder Augment™, Tengion Organ Regeneration Platform™ and Organ Regeneration Platform™ are our trademarks. Other names are for informational purposes only and may be trademarks of their respective owners. PART I.FINANCIAL INFORMATION Item 1.Financial Statements. TENGION, INC. Balance Sheets (in thousands, except per share data) (unaudited) September 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Prepaid expenses and other Total current assets Property and equipment, net of accumulated depreciation of $13,496 and $13,339 as of September 30, 2014 and December 31, 2013, respectively Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Current portion of long-term debt, net of debt discount of $52 as of December 31, 2013 $ — $ Current portion of lease liability Accounts payable Accrued expenses Warrant liability Total current liabilities Long-term debt and embedded derivative, net of debt discount of $4,602 and $7,814 as of September 30,2014 and December 31, 2013, respectively Lease liability Other liabilities 12 12 Total liabilities Commitments and contingencies (Note 13) — — Stockholders’ deficit: Preferred stock, $0.001 par value; 10,000 shares authorized; zero shares issued or outstanding at September 30,2014 and December 31, 2013 — — Common stock, $0.001 par value; 10,000,000 shares and 750,000 shares authorized at September 30, 2014 and December 31, 2013, respectively; 26,050 and 6,822 and shares issued and outstanding at September 30, 2014 and December 31, 2013, respectively 26 7 Additional paid-in capital Accumulated deficit ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ The accompanying notes are an integral part of these financial statements. - 1 - TENGION, INC. Statements of Operations and Comprehensive Loss (in thousands, except per share data) (unaudited) Three Months Ended September 30, Nine Months Ended September 30, Revenue $ — $ — $ — $ — Operating expenses: Research and development $ General and administrative Depreciation 55 59 Other expense, net Total operating expenses Loss from operations ) Interest income 1 19 15 26 Interest expense ) Change in fair value of embedded derivative and derivative liability ) 53 ) ) Change in fair value of warrant liability ) Net loss $ ) $ ) $ ) $ ) Other comprehensive loss — Comprehensive loss $ $ ) $ ) $ ) Basic and diluted net loss per share $ $ ) $ ) $ ) Weighted-average common stock outstanding – basic and diluted The accompanying notes are an integral part of these financial statements. - 2 - TENGION, INC. Statements of Stockholders’ Deficit for the Nine Months Ended September 30,2014 (in thousands) (unaudited) Common stock Additional paid-in capital Accumulated deficit Total Shares Amount Balance, December 31, 2013 $ 7 $ $ ) $ ) Issuance of common stock for payment of interest 9 — Repurchase of restricted stock to employees (3 ) — (1 ) — (1
